Citation Nr: 1741652	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  16-33 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left eye condition, claimed as residuals of an injury to the left eye, and if so, whether entitlement to service connection is warranted.  


REPRESENTATION

Veteran represented by:	Jerome T. Sebesta, Claimant's Representative


ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the U.S. Air Force from January 1963 to December 1966.  He also served in the U.S. Air Force National Guard from March 1977 to March 1984.

This matter comes before the Board of Veteran's Appeals (Board) from a June 2015 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that reopened a previously finally denied claim, and adjudicated the matter on the merits.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This claim was finally denied in a February 2011 rating decision on the basis that the Veteran's diagnosed glaucoma and cataract were unrelated to service.  Since that final denial, evidence of additional optic diagnoses has been added to the record.  See December 2014 Disability Benefits Questionnaire (noting additional diagnoses of optic atrophy, and "Cataract, Nuclear Sclerosis"); May 2015 VA Examination (noting additional diagnoses of moderate diabetic retinopathy, diabetic macular edema, and pseudophakia).  The Board finds that these new diagnoses, when taken together with evidence of an in-service injury and the Veteran's assertions of continuing symptomatology since service, are material as an examiner may find that the conditions are related to service.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that claims should be reopened if "newly submitted evidence, combined with VA assistance and considering other evidence of record, raises a reasonable possibility of substantiating the claim").  Because new and material evidence was presented, the Board finds appropriate the June 2015 reopening of the claim.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156 (2017); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 460 (2007) (determining that the Board must "decide whether new and material evidence had been presented, regardless of the RO's prior decision or subsequent actions").

The Board notes that the RO provided no express analysis with regard to the right eye, and the Veteran has limited his arguments on appeal to his left eye (see 2015 notice of disagreement; 2016 substantive appeal); therefore, the Board has recharacterized the issue on appeal to make clear that the disability at issue pertains to the left eye.  However, the February 2011 decision addressed entitlement to service connection for both left eye residuals and and a right eye condition on a direct and secondary basis, and the Veteran's 2014 claim to reopen asked generally for reopening of "[r]esiduals from eye injury while on active duty").  Thus, because the request to reopen could encompass a claim for entitlement to service connection for a right eye condition, and because that matter has not been adjudicated, the RO must clarify the scope of the claim with the Veteran, and issue a rating decision as to the matter as necessary.  As such, the issue of entitlement to service connection for a right eye condition is referred to the RO for appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  A February 2011 rating decision denied the Veteran's claim of entitlement to service connection for residuals of a left eye injury.

2.  Although the Veteran filed a timely Notice of Disagreement in March 2011, the Veteran did not perfect an appeal after issuance of a Statement of the Case.    

3.  In December 2014, the Veteran requested that VA reopen the previously denied claim for service connection for residuals of a left eye injury. 

4.  Evidence received since the February 2011 rating decision is new and relates to an unestablished fact necessary to substantiate the merits of the claim as to entitlement to service connection for a left eye condition, claimed as residuals of an injury to the left eye, and raises a reasonable possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  An appeal from the February 2011 rating decision denying the Veteran's claim of entitlement to service connection for residuals of a left eye injury and entitlement to service connection for a right eye condition was not perfected, and the February 2011 rating decision became final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2017).

2.  New and material evidence has been received and the claim of entitlement to service connection for a left eye condition, claimed as residuals of an injury to the left eye is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2017).  


ORDER

New and material evidence having been submitted, the Veteran's claim of entitlement to service connection for a left eye condition, claimed as residuals of an injury to the left eye is reopened.  


REMAND

Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).

Here, remand is warranted because VA provided an inadequate examination as to the etiology of the Veteran's eye conditions.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). In this instance, VA provided an etiological opinion in June 2015.  The examiner determined that the Veteran's eye conditions were not as least as likely as not related to service.  However, the only rationale provided was that "[t]he noted superficial eye injury ([l]eft eye, corneal abrasion) would not be a cause of the above listed left eye conditions." Given the cursory findings, the failure to consider the Veteran's assertions of continuing declining eye health since the in-service incident, and the failure to address all diagnosed eye conditions, the Board finds the examination inadequate, and remand is required to obtain another VA examination and medical opinion.  See id; Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (recognizing that most of the probative value of a medical opinion comes from its reasoning and noting that it must be clear that the medical expert applied valid medical analysis to the significant facts of a particular case).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the nature and likely etiology of his eye conditions.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

After reviewing the entire record, the examiner should determine and diagnose the Veteran's eye condition(s).  For all diagnosed conditions, the examiner must opine as to whether it is as least as likely as not (50 percent probability or greater) that the eye conditions were  incurred in or aggravated during service, or were otherwise due to an event or incident of service, including a 1979 corneal abrasion.  The examiner must specifically consider and address the Veteran's contention that he developed his eye conditions as a result of an in service injury, and that he suffered declining eye health following the abrasion. 

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

Because it is important "that each disability be viewed in relation to its history[,]" 38 CFR § 4.1 (2017), copies of all pertinent records in the Veteran's claims file or in the alternative, the claims file, must be made available to the examiner for review.

2.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be re-adjudicated.

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



